The Board on the Unauthorized Practice of Law filed its final report on August 27, 2014, recommending that pursuant to Gov.Bar R. VII(7)(G), the court issue an order finding that respondents, Robert M. Baratta and Ertemio R. Baratta, a.k.a. Tim Baratta, engaged in the unauthorized practice of law and requiring respondents to pay the costs and expenses incurred by the board and relator in this matter. Respondents filed no objections to the final report, and this cause was considered by the court.
On consideration thereof, it is ordered by the court that this cause is dismissed.